Citation Nr: 0903986	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-32 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a total disability evaluation due to 
individual employability resulting from service-connected 
disabilities (TDIU). 

2.  Entitlement to an increased evaluation for hypothyroidism 
and constipation, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for fatigue and 
headaches, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1985 to February 
1993.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating determination of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2005, the Board remanded the issues on the title 
page of this decision for further development. 

In December 2008, the veteran appeared at a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.  

The issues of entitlement to increased evaluations for 
hypothyroidism and constipation, and fatigue and headaches, 
are remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.  



FINDINGS OF FACT

At the time of her December 2008 hearing, the veteran 
testified that she was withdrawing her appeal as to the issue 
of entitlement to TDIU.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran, as 
it relates to the issue of entitlement to a TDIU, have been 
met.  38 U.S.C.A. 7105(b)(2), (d)(5) (West 2002 & Supp. 
2008); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The veteran withdrew her appeal as to the issue of 
entitlement to a TDIU at her December 2008 hearing.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to a TDIU, is 
dismissed.


REMAND

The last VA examination afforded the veteran with regard to 
hypothyroidism, constipation, fatigue, and headaches occurred 
in January 2006.  At her December 2008 hearing the veteran 
testified to a worsening of these conditions since the last 
VA examination.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
her disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's representative has also 
requested that the veteran be afforded VA examinations to 
determine the current severity.  As such, additional VA 
examinations to determine the extent of any current 
hypothyroidism and constipation and fatigue and headaches are 
warranted.  

The Board further notes that at the time of its previous 
remand, the Board set forth specific questions to be answered 
in conjunction with the examinations.  It does not appear 
that the examiner answered the specific questions set forth.  
The veteran's representative noted this at the time of the 
December 2008 hearing, 

The veteran also testified as to having received treatment at 
the Columbia VAMC up to the current time of the December 2008 
hearing.  VA is deemed to have constructive knowledge of 
documents which are generated by VA agents or employees.  
Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The veteran also noted that she had been seen by a private 
physician at the time of her December 2008 hearing and 
requested that treatment records be obtained form this 
physician.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
veteran's treatment from the Columbia, 
South Carolina, VAMC since June 2008.

2.  Take the necessary steps to obtain 
treatment records of the veteran from the 
physicians identified by the veteran at 
her December 2008 hearing. 

3.  Schedule the veteran for a VA 
examination to determine the severity of 
the service- connected fatigue and 
headaches and hypothyroidism and 
constipation.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folders must be made available to 
and be reviewed by the examiner.

Any additional tests or studies that may 
be necessary to evaluate the disabilities 
should be done.  The examiner(s) should 
comment upon the symptoms and severity of 
each aforementioned condition.  In 
addition, an assessment of the severity 
of the veteran's fatigue symptoms in 
terms of the amount (quantified as a 
percentage, if possible) of the veteran's 
routine daily activities that are 
restricted, and the periods of time 
resulting in incapacitation should be 
provided.  With regard to hypothyroidism, 
the examiner should render specific 
findings regarding any fatigability, 
constipation, mental sluggishness, muscle 
weakness, mental disturbance (including 
dementia, slowing of thought or 
depression), weight gain or loss, cold 
intolerance, cardiovascular involvement, 
bradycardia, or sleepiness.  To the 
extent possible, the examiner should 
distinguish the symptoms attributable to 
hypothyroidism from those associated with 
any other disability.

4.  If any of the above claims are not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


